Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest a soft surface structure unit which includes a horizontal roof unit formed of a conductive stripline surrounding at least the patch radiator, feeding probes of the first differential signal feeding unit for feeding the first and second vertically polarized differential signals to the patch radiator, respectively, and feeding probes of the second differential signal feeding unit for feeding the first and second horizontally polarized differential signals to the patch radiator, respectively; and a conductive vertical fence unit coupled to a bottom surface of the horizontal roof unit and extending downward to be ground, wherein the soft surface structure unit is configured to improve radiation characteristics by suppressing a surface wave propagating through a surface portion of the dielectric substrate, as required by amended claim 1; and the prior arts of record fail to disclose or suggest and a soft surface structure unit including: a conductive vertical fence unit arranged annularly to surround the patch radiator, the first and second feeding probes, and the third and fourth feeding probes; and a donut-shaped conductive horizontal roof unit including a conductive strip line coupled to an upper end of the vertical fence unit along the upper end of the vertical fence unit, and protruding by a predetermined length (Lstrip) in a horizontal direction toward the patch radiator, wherein soft surface structure unit is configured to improve radiation characteristics by suppressing a surface wave propagating inside of the dielectric substrate, as required by amended claim 8. 
Claims 1-3, 5-8, and 10-18 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/VIBOL TAN/Primary Examiner, Art Unit 2844